Citation Nr: 0123894	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  96-31 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to May 
1971 and from March 1981 to April 1984.  This matter 
initially came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for 
chronic pancreatitis.  

This matter was previously before the Board.  In July 1999, 
the Board denied the veteran's claim for service connection 
for pancreatitis as not well grounded.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2001 Order, the Court 
vacated the Board's decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion), for readjudication in accordance with the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The case is again before the Board for appellate 
review. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.   The record shows that the veteran was first diagnosed 
with pancreatitis in 1993 and that it is causally and 
etiologically related to alcohol abuse. 

3.  No competent medical evidence shows that the veteran's 
chronic pancreatitis had its onset in service, or that it is 
in any way related to service.  


CONCLUSION OF LAW

Chronic pancreatis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 105, 1110, 1131 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.301, 3.303 
(2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that the RO erred by denying his claim 
for service connection for chronic pancreatitis.  In 
particular, he disagrees with the RO's determination that his 
chronic pancreatitis resulted from alcohol abuse.  He asserts 
that symptomatology he was treated for during service was 
misdiagnosed as an ulcer.  Therefore, he believes that 
service connection for chronic pancreatitis is warranted.

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
required assistance to the veteran by VA has been provided as 
required by law.  On November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000", which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  The law affects this claim because it 
was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the Court's decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  The Board 
finds that the Statement of the Case and Supplemental 
Statements of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement of 
38 U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim; specifically, these 
documents notify the veteran of the need for competent 
medical evidence of a nexus or relationship between his 
pancreatitis and service.  In addition, following the Joint 
Motion, the veteran was notified of the provisions of the 
VCAA and was provided an opportunity to submit additional 
evidence and argument concerning his claim.  Under these 
circumstances, the Board finds that the notification 
requirement has been satisfied even though the RO did not 
have an opportunity to apply the specific provisions of the 
VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The record 
contains the veteran's service medical records, numerous VA 
hospitalization reports, and a transcript of a hearing held 
in April 1996.  The Board observes that the veteran has not 
undergone a VA examination in connection with this claim.  
However, the record for review contains sufficient medical 
evidence as to the etiology of the veteran's pancreatitis.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  The RO requested all relevant 
treatment records identified by the veteran, he was informed 
of what records the RO was requesting, and he was asked to 
assist in obtaining the evidence.

The Board thus finds that the VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Given that the actions by the RO reflect fundamental 
compliance with the VCAA, the Board finds that the veteran's 
appeal will not be adversely affected merely because the RO 
developed this appeal prior to enactment of the VCAA and did 
not inform her of its provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Discussion

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Controlling law provides that service connection 
may be established for any disability resulting from personal 
injury or disease incurred in or aggravated by service, but 
no compensation shall be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  Id.  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse.  
Moreover, Section 8052 also amended 38 U.S.C. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

Corresponding regulations provide that alcohol abuse and drug 
abuse, unless they are a "secondary result" of an "organic 
disease or disability," are considered to be "willful 
misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  The 
simple drinking of alcohol is not of itself willful 
misconduct; however, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If drinking alcohol to enjoy its intoxicating 
effects results proximately and immediately in disability, 
such disability will be considered the result of the person's 
willful misconduct.  See 38 C.F.R. § 3.301(c)(2).  

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.  
Moreover, in Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit held that the current version of § 1110, when read in 
light of its legislative history, does not preclude a veteran 
from receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  However, the Court held that § 1110 precludes 
compensation for secondary disabilities that result from 
primary alcohol abuse.  The Court provided two reasons for 
this rule.  First, such a secondary disability does not 
satisfy § 1110's words of authorization for disabilities 
contracted "in line of duty."  Second, like the primary 
alcohol abuse disability, a secondary disability arising from 
a primary alcohol disability is not compensable because to 
fits within the words of § 1110's exclusion, as it too is a 
"result of the veteran's own . . . abuse of alcohol or drugs 
[i.e., primary alcoholism acquired in service]."

In this case, the veteran's service medical records show that 
he was seen in September 1981 for complaints involving 
constipation and loss of appetite.  He denied a history of 
ulcers or indigestion.  Objectively, the abdomen, liver and 
spleen appeared normal, and hyperactive bowel sounds were 
present.  The diagnosis was gastritis.  Service medical 
records also show that the veteran received in-patient 
treatment for alcohol abuse from February to March 1983.  A 
report from that admission documents a history of withdrawal 
symptoms involving tremors, agitation, confusion, sleep 
disturbance, and hallucinations.  Nevertheless, the veteran 
denied having a problem with alcohol, stating that he drank 
one or two glasses of wine a day with meals and two to three 
drinks of bourbon a week.  It was noted that the veteran 
appeared to be in a state of denial and was somewhat 
manipulative.  In March 1984, the veteran reported having 
difficulty sleeping due to mid-epigastric pain.  The 
diagnosis was gastritis.  At the time of his separation 
examination in March 1984, the examiner noted that the 
veteran's gastritis was under good control with Mylanta and 
Tagamet.  None of the veteran's service medical records 
contains a diagnosis of pancreatitis.

The veteran was admitted to the Chippewa County-Montevideo 
Hospital in December 1984 for acute abdominal pain.  It was 
noted that the veteran had self-diagnosed the problem as an 
intestinal obstruction.  It was later discovered that the 
veteran was a chronic alcoholic and had been drinking on a 
regular basis and was gradually declining in nutritional 
status.  A pathology report noted a moderate fatty change of 
hepatic cells and unremarkable pancreatic tissue.  The 
diagnoses were primary peritonitis, adynamic ileus, 
alcoholism, and fatty change of the liver.  The veteran was 
then transferred to a VA hospital where he was diagnosed as 
having (1) alcohol abuse, episodic; (2) history of peptic 
ulcer disease; (3) recent bowel obstruction with exploratory 
laparotomy and bowel decompression; and (4) reactive vascular 
abdominal pain.  A pancreatic biopsy was unremarkable and no 
diagnosis pertaining to pancreatitis was provided.

Subsequent reports show that the veteran was hospitalized at 
VA medical facilities on numerous occasions for pancreatitis 
due to alcohol abuse.  In particular, a hospitalization 
report dated from June to August 1993 contains diagnoses of 
history of alcoholic pancreatitis and history of alcohol 
abuse; a hospitalization report dated in December 1993 
contains a diagnosis of alcoholic pancreatitis; a 
hospitalization report dated in February 1994 contains a 
diagnosis of chronic pancreatitis secondary to alcohol abuse; 
and a hospitalization report dated in September 1994 contains 
diagnoses of chronic alcoholic pancreatitis and chronic pain.  
In addition, a May 1995 VA examination report includes 
diagnoses of (1) chronic pancreatitis, status post resection 
of pseudocyst, status post pancreaticojejunostomy; and (2) 
chronic alcoholism, status post repeat treatment times two.

At an April 1996 hearing, the veteran testified that he 
suffered from pancreatitis in service but that it was 
misdiagnosed as an ulcer.  He explained that abdominal pain 
and vomiting he experienced in 1982 while stationed in 
Naples, Italy, were symptoms of pancreatitis.  He stated that 
he began drinking heavily at that time to relieve his 
abdominal discomfort.  However, the veteran also candidly 
admitted that he had no medical evidence to substantiate his 
contentions.  See Hearing Transcript at 13.  

Based on the foregoing, the Board finds that there is no 
basis warranting an allowance of the veteran's claim for 
service connection for pancreatitis.  The evidence clearly 
shows that the veteran's pancreatitis is due to alcohol 
abuse.  In this regard, the record shows a long history of 
chronic alcohol abuse dating back to service, which the 
veteran has not fully accepted.  Moreover, medical evidence 
has established that the veteran's pancreatitis is secondary 
to alcohol abuse, as diagnoses include alcoholic pancreatitis 
and chronic pancreatitis secondary to alcohol abuse.  
Consequently, the veteran's pancreatitis is not considered to 
have been incurred in line of duty, and service connection is 
precluded by law.  See Allen, 237 F. 3d 1372.

In conclusion, the evidence shows that the veteran's 
pancreatitis was first diagnosed after service and is 
secondary to alcohol abuse.  No medical evidence shows that 
pancreatitis is in some way related to service through an 
innocently acquired manner or etiology, or that it is related 
to symptomatology misdiagnosed during service.  Despite the 
veteran's assertions that his pancreatitis began in service 
and is not related to alcohol abuse, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to prove his theory of service connection.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions).  

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
pancreatitis.  In denying the claim, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  See 38 
U.S.C.A. § 5107 (West Supp. 2001); 66 Fed. Reg. 45630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102)).  
Thus, the appeal is denied.


ORDER

Service connection for chronic pancreatitis is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

